DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The Election filed May 4, 2022, in response to the Office Action of February 4, 2022, is acknowledged and has been entered. Applicants elected without traverse the species of:
A. vaccine administered:  non-spliced XBP1 peptide, spliced XBP1 peptide, and CD138 peptide;
B.  method not administering an immune stimulating agent;
C.  method not further administering additional treatment;
D.  method not further requiring administering poly IC-LC;
E.  method not comprising determining if an immune response occurred in the subject; and
F.  subjects not in remission from breast cancer.

The species of CS-1 peptide comprised by the vaccine (claim 17) is rejoined for examination.

2.	Claims 1, 3, 5, 9, 14, 15, 17, 19-31, 34, 35, 37-39 are pending. Claims 19-22, 27, 29 and 39 are withdrawn as being drawn to non-elected species. Claims 1, 3, 5, 9, 14, 15, 17, 23-26, 28, 30, 31, 34, 35, 37, and 38 are currently under prosecution as drawn to the elected and rejoined species.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claim(s) 1, 3, 5, 9, 14, 15, 17, 23-25, 28, 30, 31, 35, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by OncoPep press release, February 22, 2017, 3 pages; as evidenced by Bae et al (Clinical Cancer Research, 2012, 18:4850-4860) and Wang et al (Blood, 2014, 124:4737).
OncoPep press release teaches a method for treating metastatic triple negative breast cancer patients comprising administering to the patients:
(i) pembrolizumab; and
(ii) PVX-410 vaccine that comprises a non-spliced XBP1 peptide, spliced XBP1 peptide, CD138 peptide, and CS-1 peptide; wherein patients receive pembrolizumab every three weeks and receive PVX-410 weekly for six consecutive weeks.
	As evidenced by Wang et al, the PVX-410 vaccine comprises 9-mer peptides from un-spliced XBP1 (amino acids 184-192), spliced XBP1 (367-375), CD138 (260-268), and CS-1 (239-247) (Methods). As evidenced by Bae et al, the sequences of XBP1 (184-192), spliced XBP1 (367-375), CD138 (260-268), and CS-1 (239-247) consist of SEQ ID NOs:1-4, respectively (Table 1), therefore the PVX-410 vaccine administered in the method of OncoPep press release comprises peptides consisting of instant SEQ ID NOs:1-4.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1, 3, 5, 9, 14, 15, 17, 23-25, 28, 30, 31, 34, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov NCT02826434, first post July 7, 2016; in view of ClinicalTrials.gov NCT02447003, first post May 14, 2015; Konstantinopoulos et al (Journal of Clinical Oncology, May 20, 2016; 34, no. 15_suppl; abstract TPS5599); and Yuan et al (Oncoimmunology, 2017, 6:e1363138, published online August 11, 2017); as evidenced by Bae et al (Clinical Cancer Research, 2012, 18:4850-4860) and Wang et al (Blood, 2014, 124:4737)
NCT02826434 teaches a method of clinically treating triple negative breast cancer (TNBC) human patients comprising administering to the patients:
(i) anti-PD-L1 antibody durvalumab given on the day of the 4th and 6th PVX-410 injection; and
(ii) PVX-410 vaccine that comprises a non-spliced XBP1 peptide, spliced XBP1 peptide, CD138 peptide, and CS-1 peptide given every 2 weeks for six injections. 
NCT02826434 teaches that durvalumab blocks the PD-L1 pathway and “helps the immune system identify and catch tumor cells” and is being combined with PVX-410 vaccine to help the body’s immune response to PVX-410 vaccine (Study Description).
As evidenced by Wang et al, the PVX-410 vaccine comprises 9-mer peptides from un-spliced XBP1 (amino acids 184-192), spliced XBP1 (367-375), CD138 (260-268), and CS-1 (239-247) (Methods). As evidenced by Bae et al, the sequences of XBP1 (184-192), spliced XBP1 (367-375), CD138 (260-268), and CS-1 (239-247) consist of SEQ ID NOs:1-4, respectively (Table 1), therefore the PVX-410 vaccine administered in the method of NCT02826434 comprises peptides consisting of instant SEQ ID NOs:1-4.
NCT02826434 does not teach administering anti-PD-1 antibody pembrolizumab, administering every 3 weeks at 200 mg, or that the cancer is metastatic.
NCT02447003 teach clinically treating human metastatic TNBC patients comprising administering to the patients pembrolizumab every three weeks at 200 mg.
Konstantinopoulos et al teach clinically treating metastatic TNBC patients by administering to the patients pembrolizumab every three weeks at a 200 mg dose and in combination with another cancer therapeutic. Konstantinopoulos et al teach pembrolizumab has demonstrated single agent activity in breast cancer patients and is known to block binding of PD-1 receptor with its ligand PD-L1 to alleviate negative regulation of immune responses to cancer cells.
Yuan et al teach successfully administering a tumor antigen vaccine in combination with anti-PD-1 antibody pembrolizumab to a triple negative breast cancer (TNBC) patient, wherein treatment resulted in systemic immune response and complete regression of cutaneous metastases. Yuan et al teach that multiple solid tumors including TNBC have been shown to upregulate PD-1 ligand (PD-L1) surface molecules to modulate immune-regulating checkpoints. PD-1 (CD279), an inhibitory checkpoint receptor expressed on activated T cells, upon interaction with its ligands PD-L1 or PD-L2 transmits a negative control signal that limits T cell activity. This antitumor immune activity can be potentially restored by blocking PD-1/PD-L1 interaction with antibodies directed against PD-1 or PD-L1. One of the anti-PD-1 antibodies – pembrolizumab showed acceptable safety profile and clinical activity in TNBC patients with the overall response rate of 19% and complete response of just 4%. Currently, there are ongoing phase II and III clinical trials that evaluate pembrolizumab as a monotherapy or in combination with chemotherapy in TNBC patients (Abstract; Introduction).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to one substitute anti-PD-1 antibody pembrolizumab for the anti-PD-L1 antibody durvalumab in the method of treating TNBC in NCT02826434. One would have been motivated to and have a reasonable expectation of success to given: (1) NCT02826434, Konstantinopoulos et al, and Yuan et al teach the known mechanisms and motivation for the antibodies in PD-1/PD-L1 blockade to function in enhancing immune responses in cancer treatment; (2) Konstantinopoulos et al teach pembrolizumab has demonstrated single agent activity in breast cancer patients and is known to block binding of PD-1 receptor with its ligand PD-L1 to alleviate negative regulation of immune responses to cancer cells; and (3) Yuan et al demonstrate pembrolizumab successfully induced immune responses in combination with a tumor antigen vaccine in TNBC patients. One of skill in the art could have substituted one known PD-1/PD-L1 blocking antibody for another in treating TNBC patients, and the results of enhancing anti-cancer immune responses to the vaccine would have been predictable.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the pembrolizumab every three weeks at a dose of 200 mg to TNBC patients that are metastatic in the method of the combined references. One would have been motivated to and have a reasonable expectation of success to given: (1) NCT02447003 and Konstantinopoulos et al teach successful clinical application of pembrolizumab every three weeks at a dose of 200 mg in the treatment of metastatic TNBC patients; and (2) Yuan et al teach successfully administering a tumor antigen vaccine in combination with pembrolizumab a TNBC patient, wherein treatment resulted in systemic immune response and complete regression of cutaneous metastases.


5.	Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov NCT02826434, first post July 7, 2016; ClinicalTrials.gov NCT02447003, first post May 14, 2015; Konstantinopoulos et al (Journal of Clinical Oncology, May 20, 2016; 34, no. 15_suppl; abstract TPS5599); and Yuan et al (Oncoimmunology, 2017, 6:e1363138, published online August 11, 2017) as applied to claims 1, 3, 5, 9, 14, 15, 17, 23-25, 28, 30, 31, 34, and 35 above, and further in view of Chen et al (Nature, 2014, 508:103-107).
NCT02826434, NCT02447003, Konstantinopoulos et al and Yuan et al (the combined references) teach a method of treating TNBC patients and inducing an immune response comprising administering to the patients pembrolizumab and PVX-410 vaccine, as set forth above.
The combined references do not teach that the TNBC has or is identified as having cancer cells that express XBP1.
Chen et al teach and demonstrate that breast cancer cell lines and TNBC patient cancer cell samples express increased levels of XBP1 and increased XBP1 expression is associated with worse prognosis (p. 103, col. 1; Figures 1 and 4). Chen et al demonstrate inhibiting XBP1 blocks TNBC cell growths and invasiveness (Figure 1).  Chen et al teach XBP1 plays a role in TNBC tumorigenesis and suggests targeting this pathway for treatment (abstract; p. 106, col. 2).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to treat a TNBC patient in the method of the combined references that has or is identified as having XBP1 expression. One would have been motivated to and have a reasonable expectation of success to given the combined references specifically teach treating TNBC patients with the PVX-410 vaccine targeting XBP1, Chen et al teach TNBC patients have increased XBP1 expression in their cancer cells, and Chen suggests targeting XBP1 for therapy due to its demonstrate role in TNBC tumorigenesis.


6.	Claims 37 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov NCT02826434, first post July 7, 2016; ClinicalTrials.gov NCT02447003, first post May 14, 2015; Konstantinopoulos et al (Journal of Clinical Oncology, May 20, 2016; 34, no. 15_suppl; abstract TPS5599); and Yuan et al (Oncoimmunology, 2017, 6:e1363138, published online August 11, 2017) as applied to claims 1, 3, 5, 9, 14, 15, 17, 23-25, 28, 30, 31, 34, and 35 above, and further in view of Wang et al (Blood, 2014, 124:4737).
NCT02826434, NCT02447003, Konstantinopoulos et al and Yuan et al (the combined references) teach a method of treating TNBC patients and inducing an immune response comprising administering to the patients pembrolizumab and PVX-410 vaccine, as set forth above.
The combined references do not teach the PVX-410 vaccine peptides are administered at a dose of 0.6 mg total peptide and once every week.
Wang et al teach treating cancer patients clinically by administering PVX-410 vaccine with an additional immunomodulatory therapeutic agent to enhance T-cell responses, wherein PVX-410 was administered at various doses of 0.4 mg (low dose) escalated to 0.8 mg total dose (high dose) (Methods), and was administered as six doses over 10 weeks (Methods), wherein patients successfully developed immune responses to XBP1 spliced protein, XBP1 un-spliced protein, CD138 and CS-1 (Results).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer the PVX-410 vaccine peptides at a dose of 0.6 mg total peptide and once every week in the method of the combined references. One would have been motivated to and have a reasonable expectation of success to given NCT02826434 and Wang et al demonstrate clinically treating patients by administering PVX-410 vaccine every 1.5 to 2 weeks and Wang et al demonstrate administering a range of doses 0.4 mg to 0.8 mg total peptide of vaccine, spanning across 0.6 mg, that successfully induced immune response to the vaccine. Given: (1) the known need to treat the cancer patients of the combined references with PVX-410 vaccine taught by the cited references; and (2) the known successful clinical administration of the vaccine about every 1.5 to 2 weeks and at a dose range of 0.4 mg to 0.8 total peptide to induce an immune response, one of ordinary skill in the art could have pursued administering PVX-410 vaccine every week at a dose of 0.6 mg total peptide to treat the cancer patients of the combined references and induce an immune response with a reasonable expectation of success.

7.	Conclusion: No claim is allowed.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642